*278Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Lamont Walker appeals the district court’s order denying his Fed. R.Crim.P. 36 motion to correct a clerical error in the district court’s docket sheet. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Walker’s motion to expedite decision is denied as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.